        Case 2:17-cv-00218-RSM Document 146 Filed 06/05/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE


DANIEL RAMIREZ MEDINA,                             Case No. C17-218 RSM-JPD
             Plaintiff,
                                                   STIPULATION TO EXTEND TIME FOR
      v.                                           DEFENDANTS TO RESPOND TO
U.S. DEPARTMENT OF HOMELAND                        PLAINTIFF’S THIRD AMENDED
SECURITY, et al.,                                  COMPLAINT AND ORDER
             Defendants.




                                            STIPULATION
       Pursuant to LCR 10(g), Defendants U.S. Department of Homeland Security, et al., and
Plaintiff Daniel Ramirez Medina (together, “the Parties”), hereby stipulate to seek an order of the
Court extending the time for Defendants to respond to Plaintiff’s Third Amended Complaint
[ECF No. 140, filed May 30, 2019] by 4 weeks. Pursuant to Fed. R. Civ. P. 15(a)(3), Defendants’
current response deadline is June 12, 2019. Under the Parties’ stipulation, Defendants’ new
response deadline would be July 10, 2019.
       Good cause exists to extend Defendants’ deadline where counsel for Defendants’ were
preparing for a hearing on May 31, 2019, which was ultimately canceled late in the day on May
30, and are presently preparing for a Ninth Circuit oral argument on June 13, 2019, in an appeal
of the DACA-related case, Inland Empire-Immigrant Youth Collective v. Duke, 2017 WL
5900061 (C.D. Cal. Nov. 20, 2017). Counsel for Defendants have additional filing deadlines as


STIPULATION TO EXTEND TIME FOR DEFENDANTS
TO RESPOND TO PLAINTIFF’S THIRD AMENDED COMPLAINT
AND ORDER
        Case 2:17-cv-00218-RSM Document 146 Filed 06/05/19 Page 2 of 4




well as the upcoming July 4th holiday that further justify this requested 4-week extension to a
new response deadline of July 10, 2019.
                                                ORDER
IT IS HEREBY ORDERED this 5th day of June 2019.


                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE




STIPULATION TO EXTEND TIME FOR DEFENDANTS
TO RESPOND TO PLAINTIFF’S THIRD AMENDED COMPLAINT
AND ORDER
       Case 2:17-cv-00218-RSM Document 146 Filed 06/05/19 Page 3 of 4



DATED: June 4, 2019 Respectfully submitted,

CHAD A. READLER                               /s/ James J. Walker
Acting Assistant Attorney General             JAMES J. WALKER
                                              Trial Attorney
WILLIAM C. PEACHEY                            U.S. Department of Justice
Director                                      Civil Division
                                              Office of Immigration Litigation
JEFFREY S. ROBINS                             District Court Section
Deputy Director                               P.O. Box 868, Ben Franklin Station
                                              Washington, D.C. 20044
                                              Phone: (202) 532-4468
                                              Fax: (202) 305-7000
                                              Email: james.walker3@usdoj.gov

                                              Attorneys for Defendants

PUBLIC COUNSEL
MARK D. ROSENBAUM (CA SBN 59940),
pro hac vice
mrosenbaum@publiccounsel.org
JUDY LONDON (CA SBN 149431), pro hac
vice
jlondon@publiccounsel.org
KATHRYN A. EIDMANN (CA SBN
268053), pro hac vice
keidmann@publiccounsel.org
610 South Ardmore Avenue
Los Angeles, CA 90005
Telephone: (213) 385-2977
Facsimile: (213) 385-9089

GIBSON, DUNN & CRUTCHER LLP
THEODORE J. BOUTROUS, JR. (CA SBN
132099), pro hac vice
tboutrous@gibsondunn.com
KATHERINE M. MARQUART (CA SBN
248043), pro hac vice
kmarquart@gibsondunn.com

                                               /s/ Nathaniel L. Bach (with permission)
                                               NATHANIEL L. BACH (CA SBN 246518),
                                               pro hac vice
                                               nbach@gibsondunn.com
                                               333 South Grand Avenue
STIPULATION TO EXTEND TIME FOR DEFENDANTS
TO RESPOND TO PLAINTIFF’S THIRD AMENDED COMPLAINT
AND ORDER
         Case 2:17-cv-00218-RSM Document 146 Filed 06/05/19 Page 4 of 4



                                                Los Angeles, CA 90071-3197
                                                Telephone: (213) 229-7000
                                                Facsimile: (213) 229-7520

ETHAN D. DETTMER (CA SBN 196046),
pro hac vice
edettmer@gibsondunn.com
555 Mission Street
San Francisco, CA 94105
Telephone: (415) 393-8200
Facsimile: (415) 393-8306

ERWIN CHEMERINSKY (DC SBN 289330;
IL SBN 3122596), pro hac vice
echemerinsky@law.berkeley.edu
University of California, Berkeley School of
Law
*Affiliation for identification purposes only
215 Boalt Hall
Berkeley, CA 94720-7200
Telephone: (510) 642-6483

Attorneys for Plaintiff




STIPULATION TO EXTEND TIME FOR DEFENDANTS
TO RESPOND TO PLAINTIFF’S THIRD AMENDED COMPLAINT
AND ORDER
